Citation Nr: 9934733	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  92-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
benign prostatic hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1956 
and from February 1957 to February 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Charleston 
Regional Office (RO) April 1991 rating decision which granted 
service connection for benign prostatic hypertrophy, 
assigning it a noncompensable rating.  In February 1996, the 
evaluation of that disability was increased to 10 percent.  
In view of AB v. Brown, 6 Vet. App. 35, 38 (1993), the claim 
remains in controversy where less than the maximum available 
benefit is awarded.  In March 1993, June 1996, July 1997, and 
December 1998, the case was remanded to the RO for additional 
development of the evidence.


FINDING OF FACT

The veteran's service-connected benign prostatic hypertrophy 
is productive of mild symptoms of urinary frequency, urgency, 
incontinence, difficulty stopping urination, and occasional 
nocturia, but there is no evidence of pain and tenesmus 
associated with urinary frequency, he does not require the 
use of absorbent materials, and does not require one to two 
hospitalizations per year; his symptoms are well controlled 
with medication.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for benign 
prostatic hypertrophy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115a, Diagnostic 
Code 7527 (1993); 38 C.F.R. § 4.115b, Diagnostic Code 7527 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim of a rating in 
excess of 10 percent for benign prostatic hypertrophy is well 
grounded, Murphy v. Derwinski, 1 Vet. App. 78 (1990), as it 
stems from the rating assigned initially by the RO following 
the April 1991 grant of service connection for that 
disability.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue (as is 
the case with regard to the veteran's tinnitus and low back 
and neck disabilities), the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

As indicated above, service connection for benign prostatic 
hypertrophy was granted by RO rating decision in April 1991, 
and a noncompensable rating was assigned.  That decision was 
based on the veteran's service medical records and post 
service clinical evidence showing that the disability had its 
onset during his active service period.  

On VA medical examination in November 1990, the veteran 
indicated that he experienced problems stopping urination, 
nocturia 1-2 times a night, and a decreased stream, but he 
denied hematuria, pneumaturia, dysuria, or history of 
surgeries or use of medication.  On examination, the prostate 
was enlarged, but not tender.  Probable benign prostatic 
hypertrophy with minimal symptoms was diagnosed.  

Medical records from the U.S. Air Force (USAF) Clinic in 
Charleston and the Medical University of South Carolina 
(MUSC) from August 1980 to May 1991 reveal intermittent 
treatment of various symptoms and illnesses including 
associated with the veteran's benign prostatic hypertrophy as 
manifested by microscopic hematuria and incontinence; in 
October 1990, the veteran denied experiencing bladder 
problems but, in February 1991, it was indicated that his 
benign prostatic hypertrophy was followed by a urologist.  

At a December 1991 RO hearing, the veteran testified that he 
experienced difficulty stopping urination, incontinence, and 
nocturia, but he denied having undergone any prostate 
surgeries.  

On VA genitourinary examination in December 1995, the veteran 
indicated that he had a long history of benign prostatic 
hypertrophy which he was treating with medication, noting 
that he continued to experience symptoms including difficulty 
stopping urination, urgency, and nocturia; he denied a 
history of surgeries and noted that he was doing better on 
medication.  On examination, history of benign prostatic 
hypertrophy with medical residuals was diagnosed; the 
examiner noted that the veteran was only treated with 
medication and had very few incidents of nocturia.  

On VA genitourinary examination in October 1996, the veteran 
indicated that he experienced symptoms of irritating voiding 
including urgency with mild to moderate urge incontinence, 
noting that he was taking various medications to control the 
symptoms.  On examination, he was not wearing a pad or 
protective device and his shorts were dry; prostate was of 
uniform consistency.  In reviewing the clinical records of 
the veteran's past medical treatment, the examiner indicated 
that prostate surgeries had not been recommended (which would 
be a possible indicator of the degree of severity of the 
pertinent symptoms).  Irritable voiding symptoms with normal 
prostate-specific antigen (PSA) and some prostate hypertrophy 
were diagnosed.

On VA genitourinary examination in January 1998, the veteran 
indicated that he continued to experience symptoms of mild 
urinary urgency and very occasional urge incontinence (2 to 3 
times a month), noting that he did not require any pads; 
reportedly, numerous intravenous pyelogram and cystoscopy 
studies performed in the past were always normal (the 
examiner indicated that the veteran had one documented 
episode of urinary tract infection in 1996 and had evidence 
of mild bladder outlet obstructive symptoms with detrusor 
instability); there was no evidence of abnormal nocturia or 
rate of urinary flow, but prostate was slightly enlarged.  On 
examination, bladder outlet obstructive symptoms with mild 
detrusor instability, treated effectively with Hytrin, was 
diagnosed.

Medical records from USAF Clinic and MUSC from May 1991 to 
April 1998 reveal intermittent treatment (by medication) 
associated with the veteran's benign prostatic hypertrophy, 
as manifested by symptoms including urinary urgency and 
frequency, and irritability of the bladder; records from MUSC 
reveal that he responded very well to medication and 
experienced consistent improvement in the severity of 
pertinent symptomatology; in October 1996, he developed 
urinary tract infection with hematuria (resolving within a 
few weeks of treatment by medication).  

On VA genitourinary examination in January 1999, including 
the examiner's review of the claims file, the veteran 
indicated that he had 7 to 8 year history of intermittent 
urgency incontinence; reportedly, he was under treatment for 
benign prostatic hypertrophy but a recent PSA study was 
normal; he was on medication and experienced minimal nocturia 
one to two times; he did not require any absorbent pads for 
incontinence (which he reportedly experienced one to two 
times per week).  On examination, there was no evidence of 
any abnormalities with the exception of slightly atrophied 
testes.  The examiner's conclusion was that the veteran had 
mild symptoms of benign prostatic hypertrophy which appeared 
to be responding to terazosin; he had mild urinary 
incontinence which did not require any absorbent material.  

Currently, the veteran's service-connected benign prostatic 
hypertrophy is evaluated under 38 C.F.R. § 4.115a, Diagnostic 
Code 7527 (injuries, infections, hypertrophy, post-operative 
residuals of prostate gland injuries), and a 10 percent 
evaluation is assigned under Diagnostic Code 7512, chronic 
cystitis.

During pendency of this appeal, the rating criteria under 
which disabilities of the genitourinary system are evaluated 
were amended, effective February 17, 1994.  59 Fed. Reg. 
2,523 (Jan. 18, 1994) (codified at 38 C.F.R. § 4.115 et seq.)  
Consistent with the decision in Marcoux v. Brown, 10 Vet. 
App. 3, (1996), holding that a liberalizing regulatory change 
during pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined retroactive application, Id. at 6, citing Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the version of the 
criteria for disabilities of the genitourinary system most 
favorable to the veteran must be applied.

The RO has reviewed the veteran's claim under both the old 
and new rating criteria applicable to disabilities of the 
genitourinary system.  Some of the criteria under the old 
regulations may be more liberal than under the new criteria; 
accordingly, the Board will also consider this case under 
both rating criteria.

Under regulations in effect prior to February 17, 1994, 
38 C.F.R. § 4.115a, Diagnostic Code 7527, injuries, 
infections, hypertrophy, post-operative residuals of prostate 
gland injuries were rated as for chronic cystitis (Diagnostic 
Code 7512), depending on functional disturbance of bladder.  
Under Code 7512, a 10 percent rating was for application for 
moderate chronic cystitis; pyuria with diurnal and nocturnal 
frequency.  If the disability was moderately severe with 
diurnal and nocturnal frequency with pain and tenesmus, a 20 
percent rating was warranted under the same diagnostic code.  
Where the disability was severe with urination at intervals 
of one hour or less or contracted bladder, a 40 percent 
rating was assignable.

Under the regulation, effective on and after February 17, 
1994, Diagnostic Code 7527, infections, hypertrophy, or post-
operative residuals of prostate gland injuries are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  If voiding dysfunction requires the wearing of 
absorbent materials which must be changed less than two times 
per day, a 20 percent evaluation will be assigned; if 
absorbent materials must be worn and changed two to 4 times 
per day, a 40 percent evaluation will be assigned.  If 
prostatic hypertrophy is rated based on urinary tract 
infection, a 10 percent evaluation will be assigned where 
there is long-term drug therapy, one to two hospitalizations 
per year, and/or required intermittent intensive management; 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management, will be rated 30 
percent disabling.

Based on the evidence of record, as discussed above, the 
Board finds that a rating in excess of the currently assigned 
10 percent for the service-connected benign prostatic 
hypertrophy is not warranted under the pertinent rating 
criteria in effect prior to or after February 17, 1994.  The 
entirety of the evidence demonstrates that the veteran has 
experienced mild symptoms associated with benign prostatic 
hypertrophy over the past several years, requiring 
intermittent medical treatment.  However, since service 
connection for benign prostatic hypertrophy was initially 
granted in April 1991, he only had one episode of urinary 
tract infection (in October 1996); the infection resolved 
within a few weeks of treatment by medication.  While the 
clinical evidence reveals that he continues to experience 
symptoms such as intermittent urgency incontinence, 
occasional episodes of nocturia, and irritating voiding, he 
does not appear to have ever been required to wear absorbent 
materials or having been hospitalized at least once or twice 
per year due to the disability.  The evidence demonstrates 
that he responds well to medication and his symptoms have 
consistently been described as mild.  There is no indication 
that his urinary frequency has been associated with pain and 
tenesmus.  Overall, the severity of symptoms associated with 
the service-connected benign prostatic hypertrophy are not 
shown to be productive of disability warranting an evaluation 
greater than the currently assigned 10 percent.  See Codes 
7512, 7527 (1993); Diagnostic Code 7527 (1999).

The evidence does not reveal that the veteran's service-
connected benign prostatic hypertrophy causes him unusual or 
exceptional hardship such as to warrant application of 
38 C.F.R. § 3.321(b)(1).  He is not shown to have required 
frequent periods of hospitalization due the disability, and 
there is no indication that such disability causes him 
exceptional hardship in an employment setting.  The rating of 
disabilities is based on average impairment of earning 
capacity in a civil occupation.  38 U.S.C.A. § 1155.  In 
cases such as this, where there is no evidence of an unusual 
disability picture associated with the disability, 
application of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria, is inappropriate.  See Shipwash, 8 Vet. 
App. at 227.


ORDER

A rating in excess of 10 percent for benign prostatic 
hypertrophy is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

